Mr. Chief Justice Shepard
delivered the opinion of the Court:
This case was submitted to the court below upon an agreed statement at the same time with No. 1688, American Secur. & T. Co. v. District of Columbia [ante, 265] ; and upon the further agreement that the judgment should abide the determination of that case. Both were heard at the same time in this court. The only difference between the two cases is in the amount of the tax and the amounts paid.
On May 29, 1902, the Union Trust Company [the appellant], instead of paying one half of the tax for the calendar year provided by the act of Congress October, 1890, as the other company had done, paid the whole amount. Notwithstanding this. *272payment in. full it was called upon to pay at the increased rate for the fiscal year beginning July 1, 1902, and ending June 30, 1903; and this payment, amounting to $4,162.99, was paid finder compulsion and protest. The court sustained the legality ■of the.last payment, and rendered judgment for the plaintiff for the sum of $1,209.28, paid on May 29, 1902.
■ We do not regard this payment of the entire tax on that day, instead of one half of the same, as in the case of the American Security & Trust Company, before mentioned, as making any ■substantial difference between the two cases in respect of their disposition.
For the reasons given in the opinion in that case, therefore, the judgment will be affirmed with costs. Affirmed.
On March 6, 1907, Mr. Thomas and Mr. Stephens for the ■appellee, moved to amend and modify the judgment of affirmance.
The Court, acting on this motion, handed down the following opinion on March 21, 1907, written by Mr. Chief Justice 'Shepard : • •
The appellee has moved to amend and modify the judgment herein, alleging a mistake made in the court below in respect uf the amount of the recovery. It is claimed that the recovery, instead of being for the entire tax, namely $1,209.28, should have been for one half thereof, namely, $604.64, for this, that ■one half of the whole payment was payable under the law in force until July 1, 1902, and therefore not recoverable in this action. By mistake, it was said, this was overlooked when the judgment was entered in the court below, under the agreement that the same should follow its companion case of American Secur. & T. Co. v. District of Columbia, ante, 265.
The point not having been made in this court until after judgment, and there being nothing in the record from which we ■can determine the matter of mistake with certainty, we will not enter upon the inquiry. If it be a fact that the judgment *273is for double tbe sum justly recoverable under the law, as declared by the trial court and affirmed by this court, we shall leave the matter to the discretion of the trial court. To that end, the judgment will be modified so as to show that the judgment appealed from is affirmed with costs, with leave to the Supreme Court of the District of Columbia to exercise its discretion in the matter of correcting any mistake that may have been made in the amount of the judgment. It is so ordered.